Name: /* 71/269/EEC: Commission Decision of 5 July 1971 authorizing the Member States to approve for marketing material of Pseudotsuga menziesii (Mirb.) Franco., Picea sitchensis Trautv. and Mey., and Pinus strobus L., satisfying less stringent requirements */
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1971-07-19

 Avis juridique important|31971D026971/269/CEE: DÃ ©cision de la Commission, du 5 juillet 1971, autorisant les Ã tats membres Ã admettre Ã la commercialisation des matÃ ©riels de reproduction du Pseudotsuga menziesii (Mirb.) Franco, de Picea sitchensis Trautv. et Mey. et de Pinus strobus L. soumis Ã des exigences rÃ ©duites Journal officiel n ° L 161 du 19/07/1971 p. 0034 - 0035++++ ( 1 ) JO N L 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO N L 48 DU 26 . 2 . 1969 , P . 12 . DECISION DE LA COMMISSION DU 5 JUILLET 1971 AUTORISANT LES ETATS MEMBRES A ADMETTRE A LA COMMERCIALISATION DES MATERIELS DE REPRODUCTION DU PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO , DE PICEA SITCHENSIS TRAUTV . ET MEY . ET DE PINUS STROBUS L . SOUMIS A DES EXIGENCES REDUITES ( 71/269/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LA DEMANDE PRESENTEE PAR LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE , LA REPUBLIQUE ITALIENNE , LE GRAND-DUCHE DE LUXEMBOURG ET LE ROYAUME DES PAYS-BAS , CONSIDERANT QUE LA PRODUCTION DE SEMENCES DE PSEUDOTSUGA MENZIESII , DE PICEA SITCHENSIS ET DE PINUS STROBUS , REPONDANT AUX EXIGENCES DE LA DIRECTIVE PRECITEE , EST , DANS LA COMMUNAUTE , NOTOIREMENT DEFICITAIRE ; CONSIDERANT QU'AUCUN PAYS TIERS N'EST EN MESURE DE PRODUIRE EN QUANTITE SUFFISANTE DES SEMENCES DES ESPECES SUSMENTIONNEES PRESENTANT LES MEMES GARANTIES QUE LES MATERIELS DE REPRODUCTION PRODUITS DANS LA COMMUNAUTE ET REPONDANT AUX DISPOSITIONS DE LA DIRECTIVE PRECITEE , ET QU'IL CONVIENT , DES LORS , D'ADMETTRE PROVISOIREMENT A LA COMMERCIALISATION DES SEMENCES SOUMISES A DES EXIGENCES REDUITES ; CONSIDERANT QUE , POUR DES RAISONS GENETIQUES , CES SEMENCES DOIVENT ETRE RECOLTEES SUR LES LIEUX D'ORIGINE DANS L'AIRE DES ESPECES CONSIDEREES ET QUE , POUR ASSURER L'IDENTITE DE CES SEMENCES , IL EST NECESSAIRE QUE DES GARANTIES AUSSI STRICTES QUE POSSIBLE SOIENT FOURNIES ; CONSIDERANT QUE L'AUTORISATION CONCERNE TOUS LES ETATS MEMBRES ET , DANS UNE LARGE MESURE , DES SEMENCES DES MEMES ESPECES ; QU'IL CONVIENT , DES LORS , D'AUTORISER CHACUN DES ETATS MEMBRES A ADMETTRE , EN OUTRE , A LA COMMERCIALISATION SUR SON TERRITOIRE LES SEMENCES SOUMISES A DES EXIGENCES REDUITES , AINSI QUE LES PLANTS QUI EN SONT ISSUS , AYANT FAIT L'OBJET D'UNE AUTORISATION DE COMMERCIALISATION DANS LES AUTRES ETATS MEMBRES EN VERTU DE LA PRESENTE DECISION ; QU'UNE TELLE MESURE EST DE NATURE A PERMETTRE LES ECHANGES INTRACOMMUNAUTAIRES DES MATERIELS DE REPRODUCTION CONCERNES ET A SATISFAIRE PLUS EXACTEMENT LES BESOINS RESPECTIFS DE CHAQUE ETAT MEMBRE ; CONSIDERANT QUE LES MESURES PREVUES DANS LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . LE ROYAUME DE BELGIQUE EST AUTORISE A ADMETTRE A LA COMMERCIALISATION : _ 1 000 KG DE SEMENCES DE PSEUDOTSUGA MENZIESII RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET EN COLOMBIE BRITANNIQUE ( CANADA ) , _ 100 KG DE SEMENCES DE PICEA SITCHENSIS RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET EN COLOMBIE BRITANNIQUE ( CANADA ) . 2 . LA REPUBLIQUE FEDERALE D'ALLEMAGNE EST AUTORISEE A ADMETTRE A LA COMMERCIALISATION : _ 9 000 KG DE SEMENCES DE PSEUDOTSUGA MENZIESII RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET DANS LA COLOMBIE BRITANNIQUE ( CANADA ) , _ 1 000 KG DE SEMENCES DE PICEA SITCHENSIS RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET DANS LA COLOMBIE BRITANNIQUE ( CANADA ) , _ 500 KG DE SEMENCES DE PINUS STROBUS RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS LE SUD DES APALACHES ( ETATS-UNIS D'AMERIQUE ) . 3 . LA REPUBLIQUE FRANCAISE EST AUTORISEE A ADMETTRE A LA COMMERCIALISATION : _ 7 000 KG DE SEMENCES DE PSEUDOTSUGA MENZIESII RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ET DANS L'ETAT D'OREGON ( ETATS-UNIS D'AMERIQUE ) AINSI QUE DANS LA COLOMBIE BRITANNIQUE ( CANADA ) , _ 500 KG DE SEMENCES DE PICEA SITCHENSIS RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET DANS LA COLOMBIE BRITANNIQUE ( CANADA ) , _ 300 KG DE SEMENCES DE PINUS STROBUS RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS LE SUD DES APALACHES ( ETATS-UNIS D'AMERIQUE ) . 4 . LA REPUBLIQUE ITALIENNE EST AUTORISEE A ADMETTRE A LA COMMERCIALISATION : _ 1 000 KG DE SEMENCES DE PSEUDOTSUGA MENZIESII RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS LES ETATS DE WASHINGTON , D'OREGON ET DE CALIFORNIE ( ETATS-UNIS D'AMERIQUE ) . 5 . LE GRAND-DUCHE DE LUXEMBOURG EST AUTORISE A ADMETTRE A LA COMMERCIALISATION : _ 20 KG DE SEMENCES DE PSEUDOTSUGA MENZIESII RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET EN COLOMBIE BRITANNIQUE ( CANADA ) , 6 . LE ROYAUME DES PAYS-BAS EST AUTORISE A ADMETTRE A LA COMMERCIALISATION : _ 1 000 KG DE SEMENCES DE PSEUDOTSUGA MENZIESII RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET DANS LA COLOMBIE BRITANNIQUE ( CANADA ) , _ 100 KG DE SEMENCES DE PICEA SITCHENSIS RECOLTEES ENTRE LE 1ER JUILLET 1971 ET LE 30 JUIN 1972 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET DANS LA COLOMBIE BRITANNIQUE ( CANADA ) , _ 250 KG DE SEMENCES DE PINUS STROBUS RECOLTEES , AVANT LE 1ER JUILLET 1972 DANS LE SUD DES APALACHES ( ETATS-UNIS D'AMERIQUE ) . 7 . LES AUTORISATIONS VISEES AUX PARAGRAPHES 1 A 6 SONT SUBORDONNEES A LA FOURNITURE DES JUSTIFICATIONS PREVUES A L'ARTICLE 2 EN CE QUI CONCERNE LE LIEU DE PROVENANCE ET L'ALTITUDE OU LES SEMENCES ONT ETE RECOLTEES . 8 . LES ETATS MEMBRES SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE LES PLANTS ISSUS DES SEMENCES SUSMENTIONNEES . ARTICLE 2 1 . LES JUSTIFICATIONS PRESCRITES A L'ARTICLE 1ER PARAGRAPHE 7 SONT CONSIDEREES COMME FOURNIES S'IL S'AGIT DE SEMENCES DE LA CATEGORIE " MATERIELS DE REPRODUCTION IDENTIFIES " DU SYSTEME DE L'OCDE POUR LE CONTROLE DES MATERIELS FORESTIERS DE REPRODUCTION DESTINES AU COMMERCE INTERNATIONAL , DU 30 MAI 1967 . 2 . S'IL N'EST PAS FAIT APPLICATION , SUR LE LIEU DE PROVENANCE , DU SYSTEME OCDE CITE AU PARAGRAPHE 1 , D'AUTRES PIECES JUSTIFICATIVES OFFICIELLES SONT ADMISES . 3 . A DEFAUT DE PIECES JUSTIFICATIVES OFFICIELLES ETABLIES SUR LE LIEU DE PROVENANCE DU MATERIEL , DES PIECES NON OFFICIELLES PEUVENT ETRE ADMISES . ARTICLE 3 1 . LES ETATS MEMBRES SONT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE DES SEMENCES DE PSEUDOTSUGA MENZIESII , DE PICEA SITCHENSIS ET DE PINUS STROBUS QUI ONT ETE ADMISES A LA COMMERCIALISATION DANS UN AUTRE ETAT MEMBRE EN VERTU DE LA PRESENTE DECISION . 2 . ILS SONT EGALEMENT AUTORISES , A ADMETTRE A LA COMMERCIALISATION , SUR LEUR TERRITOIRE , LES PLANTS ISSUS DES SEMENCES MENTIONNEES CI-DESSUS . ARTICLE 4 LES AUTORISATIONS PREVUES A L'ARTICLE 1ER PARAGRAPHES 1 A 6 ET A L'ARTICLE 3 PARAGRAPHE 1 EXPIRENT LE 31 DECEMBRE 1980 . ARTICLE 5 LES ETATS MEMBRES SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 5 JUILLET 1971 . PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI